Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to providing encrypted messaging between a server and a remotely located network device (i.e. remote device) via an intermediate network device by verifying the remote device’s public key. The invention requires a certificate with a public key and address, wherein the server extracts the address and public key from the certificate of the remote device and compares it to the public key of the remote device that is retrieved from the intermediate network device. 
The invention involves communication between a server and a remotely located network device via an intermediate network device. The server and intermediate network device are connected via a first communication medium. The intermediate network device and remotely located network device are connected via a second communication device. The remotely located network device has an address, a public key, and one or more certificates containing the address and public key. The intermediate network device uses the address and public key of the remotely located network device to establish communications with the remotely located network device. 
More particularly, the claimed invention involves the server requesting one/more digital certificates from the remotely located network device. The remotely located network device transmits 
The following are the closest prior arts that were found:  
Schiefelbein (US PGPub No: 2010/0091994) teaches an approach to validating encryption. In particular, Schiefelbein teaches a certificate having both public key and address information; see paragraph 26, Schiefelbein. However, Schiefelbein does not support the server extracting the address and public key of a remote device from the certificate while the same server also requesting the same public key of the remote device (based on address) from an intermediate device for purposes of key verification. As such, Schiefelbein fails to qualify as pertinent prior art. 
Kersey et al (US Patent No: 7,506,368) teaches network communication security via a proxy. Kersey teaches a client and server(s) communicating via a data security device (i.e. proxy). This secure communication is established through the use of a certificate that includes a client’s public key and client address; see claim 1. However, Kersey also does not support the server extracting the address and public key of a remote/client device from the certificate while the same server also requesting the same public key of the remote/client device (based on address) from an intermediate device for purposes of key verification. As such, Kersey fails to qualify as pertinent prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456